Title: From Thomas Jefferson to Henry Remsen, 17 June 1797
From: Jefferson, Thomas
To: Remsen, Henry


                    
                        Dear Sir
                        Philadelphia June 17. 1797.
                    
                    It is so long since I have made any paiment for the New York papers that I am entirely ignorant what my arrears are, and I have been so  much engaged here hitherto that I have failed to make enquiry of you. Pray be so good as to let me know, and to do it immediately as I shall not be here after the 23d. inst. If you could take the trouble of enquiring of Mr. Freneau also what I owe him you will oblige me, and I will remit all together.—I am sorry nothing could be effected on the subject you once wrote me on. My will was not wanting, but it depended on others.—We have disagreeable news as to the dispositions of the French directory. Pray God it may all blow over and give us time to place our foreign affairs under safer arrangements for the future. Not having entire confidence in the post office, I think it safer for the inclosed to be put under your cover and recommended to your care. I am with constant esteem Dr. Sir Your friend & servt
                    
                        Th: Jefferson
                    
                